DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-8 & 11-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the liquid component containing a solvent, an acid component and an acid, wherein: the acid component comprises a composite acid compound of an inorganic acid and an organic acid, the acid comprises boric acid” which constitutes new matter as the specification as originally filed does not support the limitation of “the liquid component containing an acid component and an acid” as the specification as filed discloses the liquid component contains an acid component which comprises a composite acid compound of an inorganic acid and an organic acid wherein the inorganic acid is boric acid but does not appear to disclose a combination of an acid component which comprises a composite acid compound and another acid component.

Claim 2 recites “a liquid component in contact with the dielectric layer and the solid electrolyte and containing a solvent, an acid component and an acid, wherein: the acid component comprises a composite acid compound of an inorganic acid and an organic acid, the acid comprises boric acid” which constitutes new matter as the specification as originally filed does not support the limitation of “a liquid component in contact with the dielectric layer and the solid electrolyte and containing a solvent, an acid component and an acid” as the specification as filed discloses the liquid component contains an acid component which comprises a composite acid compound of an inorganic acid and an organic acid wherein the inorganic acid is boric acid but does not appear to disclose a combination of an acid component which comprises a composite acid compound and another acid component.

Any claims not directly addressed above are rejected in the same manner as claim 1 or claim 2 above based on said claims dependency on claim 1 or claim 2. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8 & 11-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the liquid component containing a solvent, an acid component and an acid, wherein: the acid component comprises a composite acid compound of an inorganic acid and an organic acid, the acid comprises boric acid” which causes the claim to be indefinite.  It is unclear if “the acid” is referencing the “an acid” or if inorganic or organic was inadvertently omitted.

Claim 2 recites “a liquid component in contact with the dielectric layer and the solid electrolyte and containing a solvent, an acid component and an acid, wherein: the acid component comprises a composite acid compound of an inorganic acid and an organic acid, the acid comprises boric acid”.  It is unclear if “the acid” is referencing the “an acid” or if inorganic or organic was inadvertently omitted.  For the purpose of examination, the examiner is taking “a liquid component in contact with the dielectric layer and the solid electrolyte and containing a solvent, an acid component and an acid, wherein: the acid component comprises a composite acid compound of an inorganic acid and an organic acid, the acid comprises boric acid” to read “a liquid component in contact with the dielectric layer and the solid electrolyte and containing a solvent, an acid component and a boric acid, wherein: the acid component comprises a composite acid compound of an inorganic acid and an organic acid”.  

Any claims not directly addressed above are rejected in the same manner as claim 1 or claim 2 above based on said claims dependency on claim 1 or claim 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-4, & 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017094242 hereafter referred to as Tsubaki (reference in the rejection is made to US 2018/0277312 which is an English translation of WO2017094242) in view of WO2017/073062A1 hereafter referred to as Aoyama (reference in the rejection is made to US 2018/0233292 which is an English translation of WO2017/073062A1).
In regards to claim 1,
Tsubaki discloses an electrolytic capacitor, comprising: 
an anode body (21 – fig. 2; [0048]) having a surface provided with a dielectric layer ([0048]); 
a cathode body (22 – fig. 2; [0048]); 
a solid electrolyte in contact with the dielectric layer and disposed between the anode body and the cathode body ([0050]); and 
a liquid component ([0046]) in contact with the dielectric layer and the solid electrolyte, the liquid component containing a solvent, an acid component and an acid ([0033], [0043] & table 1), 
the solvent comprises a polyol including two or more hydroxyl groups and a polyalkylene glycol having three or more carbon atoms per repeating unit  (table 1, [0014], [0025], & [0027] – e.g. polypropylene glycol). Tsubaki fails to explicitly disclose the acid component comprises a composite acid compound of an inorganic acid and an organic acid, the acid comprises a boric acid.

Aoyama discloses an electrolytic capacitor, comprising: 
an anode body (21 – fig. 2; [0038]) having a surface provided with a dielectric layer ([0040]); 
a cathode body (22 – fig. 2; [0038]); 
a solid electrolyte in contact with the dielectric layer and disposed between the anode body and the cathode body ([0040]); and 
a liquid component ([0058]) in contact with the dielectric layer and the solid electrolyte, the liquid component containing a solvent and an acid component and an acid ([0016], [0020], [0022], [0025], & [0027]) wherein:
the acid component comprises a composite acid compound of an inorganic acid and an organic acid ([0027]), 
the acid comprises boric acid ([0016]). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the acid component material and acid taught by Aoyama in the liquid component of Tsubaki to obtain a capacitor wherein that deterioration of ESR of the electrolytic capacitor can be suppressed and an increase in internal pressure of the capacitor in a solder reflow process is prevented.

In regards to claim 3,
Tsubaki further discloses wherein the polyol contains alkylene glycol with three or more carbon atoms ([0022]).  

In regards to claim 4,
Tsubaki further discloses wherein the polyol contains one or more members selected from the group consisting of glycerol and polyglycerol ([0022]).  

In regards to claim 6,
Tsubaki further discloses wherein the polyalkylene glycol has a weight greater than a weight of the polyol (table 1; [0031]).   

In regards to claim 7,
Tsubaki fails to explicitly disclose wherein the liquid component comprises one or more members selected from the group consisting of phosphoric acid ester and boric acid ester

Aoyama discloses wherein the liquid component comprises one or more members selected from the group consisting of phosphoric acid ester and boric acid ester ([0013] & [0016]). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the acid component material and acid taught by Aoyama in the liquid component of Tsubaki to obtain a capacitor wherein that deterioration of ESR of the electrolytic capacitor can be suppressed and an increase in internal pressure of the capacitor in a solder reflow process is prevented.

In regards to claim 8,
Tsubaki fails to explicitly disclose wherein the composite acid compound contains one or more members selected from the group consisting of borodisalicylic acid, borodiglycolic acid, and borodioxalic acid.

Aoyama discloses wherein the composite acid compound contains one or more members selected from the group consisting of borodisalicylic acid, borodiglycolic acid, and borodioxalic acid ([0027]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the acid component material and acid taught by Aoyama in the liquid component of Tsubaki to obtain a capacitor wherein that deterioration of ESR of the electrolytic capacitor can be suppressed and an increase in internal pressure of the capacitor in a solder reflow process is prevented.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki and Aoyama as applied to claim 1 above, and further in view of Nishitani et al. (US 2012/0235072).
In regards to claim 5,
Tsubaki as modified by Aoyama fails to disclose wherein the polyalkylene glycol is a copolymer containing alkylene oxide having three or more carbon atoms per repeating unit.

Nishitani ‘072 discloses wherein the polyalkylene glycol is a copolymer containing alkylene oxide having three or more carbon atoms per repeating unit is a well-known polyalkylene glycol and is an alternative to EG and PEG ([0027-0033]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use copolymer containing alkylene oxide having three or more carbon atoms per repeating unit as taught by Nishitani ‘072 as the polyalkylene glycol of Tsubaki as such a combination is a mere substitution of one known material for another known equivalent material.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki and Aoyama as applied to claim 1 above, and further in view of Muffoletto et al. (US 2005/0180094).
In regards to claim 13,
Tsubaki as modified by Aoyama fails to disclose wherein the polyol being propylene glycol.

Muffoletto ‘094 discloses propylene glycol being an alternative to ethylene glycol or glycerol ([0030]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the ethylene glycol or glycerol of Tsubaki with propylene glycol as taught by Muffoletto ‘094 as such a combination is a mere substitution of one known material for another known equivalent material.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 2 & 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki in view of Aoyama and Furukawa et al. (US 2016/0307703).
In regards to claim 2,
Tsubaki discloses an electrolytic capacitor, comprising: 
an anode body (21 – fig. 2; [0048]) having a surface provided with a dielectric layer ([0048]); 
a cathode body (22 – fig. 2; [0048]); 
a solid electrolyte in contact with the dielectric layer and disposed between the anode body and the cathode body ([0050]); and 
a liquid component ([0046]) in contact with the dielectric layer and the solid electrolyte, the liquid component containing a solvent and an acid component and an acid ([0033], [0043] & table 1), 
the solvent containing a polyol including two or more hydroxyl groups and a polyalkylene glycol (table 1, [0014], [0025], & [0027] – e.g. polypropylene glycol), 
the polyalkylene glycol having a weight greater than a weight of the polyol (table 1; [0031]).  Tsubaki fails to explicitly disclose the acid component comprises a composite acid compound of an inorganic acid and an organic acid, the acid comprises a boric acid, and the polyol being propylene glycol.

Aoyama discloses an electrolytic capacitor, comprising: 
an anode body (21 – fig. 2; [0038]) having a surface provided with a dielectric layer ([0040]); 
a cathode body (22 – fig. 2; [0038]); 
a solid electrolyte in contact with the dielectric layer and disposed between the anode body and the cathode body ([0040]); and 
a liquid component ([0058]) in contact with the dielectric layer and the solid electrolyte, the liquid component containing a solvent and an acid component and an acid ([0016], [0020], [0022], [0025], & [0027]) wherein:
the acid component comprises a composite acid compound of an inorganic acid and an organic acid ([0027]), 
the acid comprises boric acid ([0016]). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the acid component material and acid taught by Aoyama in the liquid component of Tsubaki to obtain a capacitor wherein that deterioration of ESR of the electrolytic capacitor can be suppressed and an increase in internal pressure of the capacitor in a solder reflow process is prevented.

Furukawa ‘703 discloses propylene glycol being an alternative to ethylene glycol ([0048]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the ethylene glycol of Tsubaki with propylene glycol as taught by Furukawa ‘703 as such a combination is a mere substitution of one known material for another known equivalent material.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 11,
Tsubaki fails to explicitly disclose wherein the liquid component comprises one or more members selected from the group consisting of phosphoric acid ester and boric acid ester

Aoyama discloses wherein the liquid component comprises one or more members selected from the group consisting of phosphoric acid ester and boric acid ester ([0013] & [0016]). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the acid component material and acid taught by Aoyama in the liquid component of Tsubaki to obtain a capacitor wherein that deterioration of ESR of the electrolytic capacitor can be suppressed and an increase in internal pressure of the capacitor in a solder reflow process is prevented.

In regards to claim 12,
Tsubaki fails to explicitly disclose wherein the composite acid compound contains one or more members selected from the group consisting of borodisalicylic acid, borodiglycolic acid, and borodioxalic acid.

Aoyama discloses wherein the composite acid compound contains one or more members selected from the group consisting of borodisalicylic acid, borodiglycolic acid, and borodioxalic acid ([0027]). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the acid component material and acid taught by Aoyama in the liquid component of Tsubaki to obtain a capacitor wherein that deterioration of ESR of the electrolytic capacitor can be suppressed and an increase in internal pressure of the capacitor in a solder reflow process is prevented.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848